 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY LANGLEY,                                      Case No. 1:16-cv-01299-JLT (PC)
12                        Plaintiff,                      ORDER TO SHOW CAUSE WHY ACTION
                                                          SHOULD NOT BE DISMISSED FOR
13            v.                                          FAILURE TO COMPLY WITH THE
                                                          COURT’S ORDER
14    E. GARCIA, G. COOK,
15                        Defendants.
16

17           On October 13, 2020, the Court issued a Second Scheduling Order, which directed
18   Plaintiff and Defendants to file pretrial statements by April 26 and May 17, 2021, respectively,
19   pursuant to Local Rule 281. (Doc. 67.) The order also directed Plaintiff to file a motion for the
20   attendance of incarcerated witnesses, and to notify the Court of the attendance of unincarcerated
21   witnesses whom he intends to subpoena, by April 26, 2021. (Id. at 5.) The Court warned that
22   “[f]ailure to comply with the . . . order or the Local Rules may result in the imposition of
23   sanctions up to and including dismissal of this action.” (Id. at 1.) Although the April 26 deadline
24   has passed, Plaintiff has failed to file a pretrial statement, to request or notify the Court of
25   witnesses, or to otherwise respond to the scheduling order.
26           The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,
27   “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be grounds for
28   the imposition by the Court of any and all sanctions . . . within the inherent power of the Court.”
 1   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising

 2   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,

 3   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

 4   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

 5   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 6   court order); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir. 1987) (dismissal for

 7   failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

 8   (dismissal for failure to prosecute and to comply with local rules).

 9          Accordingly, no later than June 4, 2021, the Court ORDERS Plaintiff to show cause in

10   writing why this action should not be dismissed for his failure to comply with the Court’s Second

11   Scheduling Order. Alternatively, within that same time, Plaintiff may file a pretrial statement

12   pursuant to the order and Local Rule 281. Failure to comply with this order will result in a

13   recommendation that this action be dismissed for failure to obey court orders.

14
     IT IS SO ORDERED.
15

16      Dated:     May 18, 2021                               _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
